In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 15-496V
                                          (not to be published)

*************************
ENRIQUE RODRIGUEZ-LUNA, *
                        *                                        Special Master Corcoran
          Petitioner,   *
                        *                                        Dated: January 3, 2018
          v.            *
                        *                                        Final Attorney’s Fees and Costs;
                        *                                        Reconsideration.
SECRETARY OF HEALTH AND *
HUMAN SERVICES,         *
                        *
          Respondent.   *
                        *
*************************

Manuel Rivera, Manuel Rivera Esquire & Associates, Arlington, VA, for Petitioner.

Debra Filteau Begley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

     DECISION GRANTING MOTION FOR RECONSIDERATION AND MODIFYING
               AWARD OF FINAL ATTORNEY’S FEES AND COSTS1

           On May 13, 2015, Enrique Rodriguez-Luna filed a petition seeking compensation under
    the National Vaccine Injury Compensation Program (“Vaccine Program”).2 In it, Petitioner
    alleged that the influenza (“flu”) vaccine he received on April 26, 2012, caused him to
    experience Guillain-Barré syndrome (“GBS”). Petition at 1. Nearly two years after the case was
    initiated, the parties agreed by stipulation that the claim should be dismissed, and it was on May
    5, 2017. See Order Concluding Proceedings (ECF No. 51).
1
  Although this Decision has not been formally designated to be published, it will nonetheless be posted on the Court
of Federal Claims’s website, and disclosed otherwise in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the Decision will be available to anyone with access to the internet. As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the Decision in its present form will be
available. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
          Petitioner filed a motion requesting an award of attorney’s fees and costs on August 30,
 2017, in the total amount of $119,693.96. See generally Motion, dated August 30, 2017 (ECF
 No. 53) (“Fees App.”). Respondent objected to the award of any fees, arguing that the claim
 had no reasonable basis. See Response to Motion for Attorney’s Fees, filed on Sept. 13, 2017
 (ECF No. 55) (“Response”). Petitioner initially failed to file a timely reply, but later requested
 the opportunity to do so, which I provided. See Motion for Extension of Time, dated Oct. 16,
 2017 (ECF No. 56); Order, dated Oct. 16, 2017 (ECF No. 57). Petitioner thereafter filed a reply
 on October 30, 2017, arguing that reasonable basis existed throughout the pendency of the case.
 See Reply to Response to Motion, dated Oct. 30, 2017 (ECF No. 58) (“Reply”). I granted in
 part Petitioner’s motion, finding that reasonable basis for the claim did cease after its filing, and
 therefore awarding only $47,581.97 in fees and costs. ECF No. 59.

          On December 23, 2017, Petitioner filed a motion for reconsideration of my decision
 awarding attorney’s fees and costs. See Motion for Reconsideration, dated Dec. 23, 2017 (ECF
 No. 60) (“Mot.”). He requests that I add fees that were incurred to prepare and file the fees
 motion (22 hours of work, for a total of $8,866.00), but was not previously included in the
 original fees motion. In addition, Petitioner points out a small typographical error in my original
 decision, where I misstated the new rate of Mr. Marchand-Paonesa, which is $261—not $361
 as was mistakenly written on page 11 of my original decision. Petitioner does not question my
 reasonable basis determination or my reduction to his hourly rate. Respondent filed his response
 on January 3, 2018, arguing that Petitioner had not properly established grounds for
 reconsideration, and that the typographical error is harmless and did not change the substance
 of the decision. ECF No. 61.

        Vaccine Rule 10(e) governs motions for reconsideration of a special master’s decision, and
provides that “[e]ither party may file a motion for reconsideration of the special master’s decision
within 21 days after the issuance of the decision . . . .” Vaccine Rule 10(e)(1). Special masters
have the discretion to grant a motion for reconsideration if to do so would be in the “interest of
justice.” Vaccine Rule 10(e)(3). It is within the special master’s discretion to decide what the
“interest of justice” is in a given case. R.K. v. Sec’y of Health & Human Servs, No. 03-632V, 2010
WL 5572074, at *3 (Fed. Cl. Spec. Mstr. Jan. 10, 2011) (granting reconsideration of decision
dismissing case for failure to prosecute).

       Here, I find that the interests of justice support the revisions to my fees decision requested
by Petitioner. Petitioner’s original application for fees and costs did not include time to prepare
the motion for fees and costs, but I would have awarded it had it been requested. I will, however,
reduce some of the time requested. As noted previously, Petitioner requests 22 hours for Mr. Rivera
to prepare the fee motion, and file a reply to Respondent’s opposition. Ex. 82. This reduction is
for two main reasons. First, Petitioner’s billing records indicate that he did not begin to review
Respondent’s brief in opposition until the day before his reply was due—leading him to request


                                                   2
  an extension. Second, Petitioner billed significant time to research basic principles of attorney’s
  fees and costs in the Program. Special masters generally do not award fees for research to be
  performed by unexperienced Vaccine Program attorneys, as those tasks epitomize tasks a client
  would rightly refuse to pay. Carter v. Sec'y of Health & Human Servs., No. 04-1500V, 2007 WL
2241877, at *5 (Fed. Cl. Spec. Mstr. July 13, 2007); Tedeschi v. Sec'y of Health & Human Servs.,
  No. 02-1826V, 2016 WL 4266046, at *5 (Fed. Cl. Spec. Mstr. July 21, 2016).

          I will instead award 10 hours of time for this work, which is more reasonable given the
  nature of the task at issue. Petitioner also requests 2.5 hours for Mr. Paonessa’s work on the fee
  Petition, which I will award in full. Ex. 83.

          As discussed above, Petitioner also pointed to a typographical error in the hourly rate of
  Mr. Paonessa on page 11 of my original decision. The proper rate is $261, which was used to
  calculate the amount awarded to Mr. Paonessa.


                                          CONCLUSION

         Based upon the above, and in the exercise of my discretion, I hereby grant the motion for
  reconsideration – the prior decision dated December 5, 2017, is hereby VACATED and I award
  attorney’s fees and costs as follows:



                               Mr. Rivera                               Mr. Paonessa
                    Reduced Reduced         New Total         Reduced      Reduced        New Total
                       Hours     Rate                           Hours          Rate
2014-2015           29.6         $385      $11,396.00      24.9                $250       $6,225.00
2016                37.3         $393      $14,658.90      18.1                $255       $4,615.50
2017                2.98         $403       $1,200.94      3.8                 $261         $991.80
Fee Mot. Prep.      10           $403       $4,030.00      2.5                 $261         $652.50
                         Mr. Rivera Total: $31,285.84               Mr. Paonessa Total: $12,484.80
                                                                             Fees Total: $43,770.64
                                                                             Costs Total: $8,493.83
                                                                          Grand Total: $52,264.47

          Accordingly, an award shall be made in the form of a check jointly payable to Petitioner
  and his counsel, Mr. Manuel Rivera, Esq., in the amount of $52,264.47.




                                                  3
       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of this decision.3




         IT IS SO ORDERED.


                                                                          /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           4